Exhibit 10.1
 
SLOCAN PROPERTY SALE AGREEMENT
 
THIS AGREEMENT made as of the 10th day of February, 2011
 
BETWEEN:
 
YARDLEY MOUNTAIN GOLD CORP., a body corporate, incorporated under the laws of
the Province of British Columbia (hereinafter called "YARDLEY");
 
- and -
 
NORTH BAY RESOURCES INC., a body corporate, incorporated under the laws of the
State of Delaware (hereinafter called "North Bay");
 


 
WHEREAS North Bay has agreed to sell and otherwise transfer its 100% undivided
interest in the Slocan Properties in the Slocan Mining District, British
Columbia, Canada (hereinafter called the “Acquisition” or “Acquisition Tenures”)
as set forth in the attached Schedule "A" to YARDLEY on the terms and conditions
set out in this Agreement;
 
NOW THEREFORE that in consideration of the mutual covenants including, but not
limited to the consideration set out in the clause herein entitled
"Consideration", contained in this Agreement the Parties agree as follows:
 
1.  
DEFINITIONS

 
In this Agreement, unless the context otherwise requires:
 
(a)  
"Agreement" means this Sales Agreement including the schedules attached hereto;

 
(b)  
"Acquisition Tenures" means those mineral claims as set out in the attached
Schedule "A", which are offered for mining purposes only. It is understood that
ownership of the title to it does not include any pre-existing legacy claims or
valid crown grants, ownership of the surface rights, or the right to use the
surface for residential or recreational purposes;

 
(c)  
 "Party" means a party to this Agreement "Parties" means all parties to this
Agreement;

 
(d)  
"this Agreement", "herein", "hereto", "hereof" and similar expressions mean and
refer to this Agreement.

 
2.  
INTERPRETATION

 
(a)  
The expressions "Section", "Subsection", "Clause", "Subclause", "Paragraph" and
"Schedule" followed by a number or letter or combination thereof mean and refer
to the specified section, subsection, clause, subclause, paragraph and schedule
of or to this Agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
(b)  
The division of this Agreement into sections, subsections, clauses, subclauses
and paragraphs and the provision of headings for all or any thereof are for
convenience and reference only and shall not affect the construction or
interpretation of this Agreement.

 
(c)  
When the context reasonably permits, words suggesting the singular shall be
construed as suggesting the plural and vice versa, and words suggesting gender
or gender neutrality shall be construed as suggesting the masculine, feminine
and neutral genders.

 
(d)  
There are appended to this Agreement the following schedules pertaining to the
following matters:

 
Schedule "A"                          -       Acquisition Tenures


Such schedules are incorporated herein by reference as though contained in the
body hereof.  Wherever any term or condition of such schedules conflicts or is
at variance with any term or condition in the body of this Agreement, such term
or condition in the body of this Agreement shall prevail.
 
(e)  
All losses, costs, claims, damages, expenses and liabilities in respect of which
a Party has a claim pursuant to this Agreement include without limitation
reasonable legal fees and disbursements on a solicitor and client basis.

 
3.  
CONSIDERATION

 
As consideration for YARDLEY acquiring a 100% undivided interest to the
Acquisition Tenures:
 
(a)  
YARDLEY hereby agrees to pay to North Bay the sum of $10,000 USD within ten (10)
days upon execution of this Agreement, such payment not to be refunded to
YARDLEY under any circumstances.

 
(b)  
YARDLEY hereby agrees to further pay to North Bay the sum of $33,000 USD within
three (3) months of the date of this Agreement, such payment not to be refunded
to YARDLEY under any circumstances.

 
(c)  
YARDLEY hereby agrees to further pay to North Bay the sum of $50,000 USD on or
before June 25, 2011, such payment not to be refunded to YARDLEY under any
circumstances.

 
4.  
COMMITMENT

 
Upon receipt of the initial $10,000 consideration by North Bay, North Bay shall
insure that all of the Acquisition Tenures remain in good standing until July 1,
2011 by payment of the required Cash-In-Lieu fees to the Province of British
Columbia, as applicable, and;
 
Upon receipt of the initial $10,000 consideration by North Bay, North Bay shall
transfer to YARDLEY the claims identified in Schedule A as “Bosun Fr”, “Democrat
RCG”, “Democrat RCG 2”, “Daybreak RCG”, “Corinth RCG”, and “Mammoth SW”, and;
 
Upon receipt of the second payment of $33,000 by North Bay, North Bay shall
transfer to YARDLEY the claims identified in Schedule A as the “Silver Leaf
Property”, “Joan” and “Meteor”, and;
 
Upon receipt of the final payment of $50,000 by North Bay, North Bay shall
transfer to YARDLEY all of the remaining claims in Schedule A that had not been
previously transferred.
 
 
2

--------------------------------------------------------------------------------

 
 
5.  
EARNED INTEREST

 
Upon execution of this Agreement and payment in full of all the Consideration
amounts specified in Section 3, YARDLEY shall have acquired 100% of North Bay's
undivided interest in the Acquisition Tenures.
 
6.  
DEFAULT

 
Should YARDLEY default under this Agreement then North Bay will provide written
notice to YARDLEY with specific details of such defaults or failures.  After
receiving said notice, YARDLEY shall have 5 days to remedy such default. Should
YARDLEY fail to remedy the default within the 5 day period, YARDLEY shall
forfeit any rights it has to the Acquisition Tenures not previously transferred
to it under Section 4, and this Agreement shall be terminated.
 
7.  
REPRESENTATIONS AND WARRANTIES OF NORTH BAY

 
North Bay makes the following representations and warranties to YARDLEY, no
claim in respect of which shall be made or be enforceable by YARDLEY unless
written notice of such claim, with reasonable particulars, is given by YARDLEY
to North Bay within a period of twelve (12) months from the date hereof:
 
(a)  
North Bay is duly incorporated and is validly subsisting under the laws of the
State of Delaware;

 
(b)  
North Bay is the legal and registered beneficial owner of all of its stated
interests in the Acquisition Tenures, and such interests are free of any liens,
claims, charges, security interests or encumbrances of any kind whatsoever,
except for any pre-existing legacy claims within the Acquisition Tenures,
including statutory exceptions to title, and the reservations, limitations,
provisos and conditions in any original grants from the Crown of any of the
mines and minerals within, upon or under the Acquisition Tenures; and;

 
(c)  
there are no actions, suits, proceedings or claims existing or, to the best of
the knowledge, information and belief of North Bay pending or threatened with
respect to or in any manner challenging ownership of interest in any of the
Acquisition Tenures, or which might reasonably be expected to result in a
material impairment or loss of the Acquisition Tenures, or the proposed
disposition of interest in the Acquisition Tenures;

 
(d)  
North Bay is in material compliance with all applicable laws, rules,
regulations, orders and statutes applicable to it, the interest in the
Acquisition Tenures or the operation of the Acquisition Tenures, and North Bay
has not received any notice of any violation, and there is no basis for
assertion of any violation, of any applicable law, order, rule, regulation,
writ, injunction or decree of any court, governmental or conservation authority
or any statute, and North Bay holds, in good standing, all licenses,
registrations and qualifications required;

 
(e)  
the execution and delivery of this agreement and the consummation of the
transaction contemplated herein will not, as a result of North Bay’s
involvement, violate nor be in conflict with any provision of any material
agreement or instrument to which North Bay is a party or is bound or, to the
best of the knowledge of North Bay, any judgment, decree, order, statute, rule
or regulation applicable to North Bay and no authorizations, approvals or
consents are required for the consummation of the transaction contemplated
herein by North Bay; and

 
 
3

--------------------------------------------------------------------------------

 
 
8.  
REPRESENTATIONS AND WARRANTIES OF YARDLEY

 
YARDLEY makes the following representations and warranties to North Bay, no
claim in respect of which shall be made or be enforceable by North Bay unless
written notice of such claim, with reasonable particulars, is given by North Bay
to YARDLEY within a period of twelve (12) months from the date hereof:
 
(a)  
YARDLEY is duly incorporated and is validly subsisting under the laws of the
Province of British Columbia;

 
(b)  
there is no action, suit, litigation, arbitration, investigation, inquiry or
other proceeding in progress, or, to the best of YARDLEY’s knowledge, pending or
threatened against or relating to YARDLEY or its material assets and there is no
circumstance, matter or thing known to YARDLEY which might give rise to any such
proceeding or to any governmental investigation relative to YARDLEY and there is
not outstanding against YARDLEY any judgment, decree, injunction, rule or order
of any court, government department, commission, agency or arbitrator; and

 
(c)  
YARDLEY has the requisite power, capacity and authority to enter into this
agreement (and all other agreements and documents required to be delivered
hereunder) on the terms and conditions herein set forth.

 
9.  
INDEMNITIES FOR REPRESENTATIONS AND WARRANTIES

 
(a)  
North Bay shall be liable to YARDLEY for and shall, in addition, indemnify
YARDLEY from and against, all losses, costs, claims, damages, expenses and
liabilities suffered, sustained, paid or incurred by YARDLEY which would not
have been suffered, sustained, paid or incurred had all of the representations
and warranties contained in Section 7 been accurate and truthful, provided
however that nothing in this Subsection 9(a) shall be construed so as to cause
North Bay to be liable to or indemnify YARDLEY in connection with any
representation or warranty contained in Section 7 if and to the extent that
YARDLEY did not rely upon such representation or warranty.

 
(b)  
YARDLEY shall be liable to North Bay for and shall, in addition, indemnify North
Bay from and against, all losses, costs, claims, damages, expenses and
liabilities suffered, sustained, paid or incurred by North Bay which would not
have been suffered, sustained, paid or incurred had all of the representations
and warranties contained in Section 8 been accurate and truthful, provided
however that nothing in this Subsection 9(b) shall be construed so as to cause
YARDLEY to be liable to or indemnify North Bay in connection with any
representation or warranty contained in Section 8 if and to the extent that
North Bay did not rely upon such representation or warranty.

 
(c)  
Notwithstanding any other provision in this Agreement, North Bay shall not be
liable to or be required to indemnify YARDLEY in respect of any losses, costs,
claims, damages, expenses and liabilities suffered, sustained, paid or incurred
by YARDLEY in respect of which YARDLEY is liable to and has
indemnified  pursuant to subsection 9(b).

 
 
4

--------------------------------------------------------------------------------

 
 
10.  
COVENANTS

 
During the currency of this Agreement, the Parties shall:
 
(a)  
not do any other act or thing which would or might in any way adversely affect
the rights of the Parties hereunder, and,

 
(b)  
make available to all Parties and their representatives all available relevant
technical data, geotechnical reports, maps, digital files and other data with
respect to the Acquisition Lands in Parties' possession or control, including
soil samples, and all records and files relating to the Acquisition Tenures and
permit Parties and their representatives at their own expense to take abstracts
therefrom and make copies thereof;

 
(c)  
promptly provide all Parties with any and all notices and correspondence
received from government agencies in respect of the Acquisition Tenures.

 
11.  
DISPOSITION

 
Any sale, assignment or transfer by a Party of all or any part of its rights or
obligations hereunder shall include a provision whereby the purchaser, successor
or assignee, as the case may be, shall agree to assume the rights and be subject
to all the liabilities and obligations of the transferring Party under this
Agreement.
 
12.  
REGISTRATION

 
YARDLEY shall have the right to register notice of this Agreement for the sole
purpose of giving notice of its rights under this Agreement to the applicable
ministries of the British Columbia Government.
 
13.  
FURTHER ASSURANCES

 
Each Party will, from time to time and at all times hereafter upon request,
without further consideration, do such further acts and deliver all such further
assurances, deeds and documents as shall be reasonably required in order to
fully perform and carry out the terms of this Agreement.
 
It should be further noted within this Agreement that neither North Bay or any
of its principals, affiliates, or employees is a “Qualified Person” as defined
by National Instrument 43-101 and therefore not qualified to make any judgments
on the economic viability of the mining claims or minerals contained there-in,
and as such will be held harmless for any information provided both verbal and
written, expressed or implied, with regard to the economic, technical, or
geological aspects of the Acquisition Tenures.  Any such conclusions are the
product of YARDLEY’s own due diligence, of which it bears sole responsibility.
 
14.  
ENTIRE AGREEMENT

 
The provisions contained in any and all documents and agreements collateral
hereto shall at all times be read subject to the provisions of this Agreement
and, in the event of conflict, the provisions of this Agreement shall
prevail.  No amendments shall be made to this Agreement unless in writing,
executed by the Parties.  This Agreement supersedes all other agreements,
documents, writings and verbal understandings between the Parties relating to
the subject matter hereof and expresses the entire agreement of the Parties with
respect to the subject matter hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
15.  
GOVERNING LAW

 
This Agreement shall, in all respects, be subject to, interpreted, construed and
enforced in accordance with and under the laws of the Province of British
Columbia and applicable laws of Canada and shall, in all respects, be treated as
a contract made in the Province of British Columbia.  The Parties irrevocably
attorn and submit to the exclusive jurisdiction of the courts of the Province of
British Columbia and courts of appeal therefrom in respect of all matters
arising out of or in connection with this Agreement.
 
16.  
ENUREMENT

 
This Agreement shall be binding upon and shall enure to the benefit of the
Parties and their respective administrators, trustees, receivers, successors and
assigns.
 
17.  
TIME OF THE ESSENCE

 
Time shall be of the essence in this Agreement.
 
18.  
NOTICES

 
The addresses for service and the fax numbers of the Parties shall be as
follows:
 
North Bay -
North Bay Resources Inc
     
2120 Bethel Road
     
Lansdale, PA 19446 USA
     
Attn: Perry Leopold
     
Fax No.: 215-661-8959
YARDLEY -
   
Yardley Mountain Gold Corp.
     
#3 1572 Lorne Street East
     
Kamloops, B.C. V2C-1X6
     
Attn: Mr. John Bakus
     
Fax No.: 250-377-8918

 
 
6

--------------------------------------------------------------------------------

 
 
All notices, communications and statements required, permitted or contemplated
hereunder shall be in writing, and shall be delivered as follows:
 
(a)  
by personal service on a Party at the address of such Party set out above, in
which case the item so served shall be deemed to have been received by that
Party when personally served;

 
(b)  
by facsimile transmission to a Party to the fax number of such Party set out
above, in which case the item so transmitted shall be deemed to have been
received by that Party when transmitted; or

 
(c)  
except in the event of an actual or threatened postal strike or other labor
disruption that may affect mail service, by mailing first class registered post,
postage prepaid, to a Party at the address of such Party set out above, in which
case the item so mailed shall be deemed to have been received by that Party on
the fifth day following the date of mailing.

 
A Party may from time to time change its address for service or its fax number
or both by giving written notice of such change to the other Party.
 
19.  
CURRENCY

 
All references to currency herein shall be deemed to be United States currency,
unless otherwise indicated.
 
20.  
EXECUTION BY COUNTERPART AND FACSIMILIE

 
(a)  
This Agreement may be executed in counterpart, no one copy of which need be
executed by the Parties.  A valid and binding contract shall arise if and when
counterpart execution pages are executed and delivered by the Parties

 
(b)  
The Parties will be entitled to rely upon delivery by facsimile machine of
executed copies of the executed Agreement will be legally effective to create a
valid and binding agreement between the Parties in accordance with the terms
hereof.

 
IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement as of
the day and year written above.
 
YARDLEY MOUNTAIN GOLD CORP.
 


 
Per: _/s/ John Bakus_______________
 
John Bakus, Director


 
   /s/ Perry Leopold                                                      
 
NORTH BAY RESOURCES INC.
 
Perry Leopold, CEO
 
 
7

--------------------------------------------------------------------------------

 
 
This is Schedule "A" attached to and forming part of a Sales Agreement made as
of the 10th day of February, 2011 between North Bay Resources Inc. and Yardley
Mountain Gold Corp.

--------------------------------------------------------------------------------


 
ACQUISITION TENURES
 


 
Tenure Number
 
Claim Name
 
Area (ha)
                838451  
GREEN HORN
    207.7359                     603828  
BOSUN
    187.0243     730862  
BOSUN FR
    20.7848                     767865  
CALIFORNIA
    41.5504     766842  
IDAHO
    83.1077                     842091  
CORINTH RCG
    41.5555     842111  
DAYBREAK RCG
    41.5538     842113  
DEMOCRAT RCG
    62.342     842318  
DEMOCRAT RCG 2
    20.7795     842512  
MAMMOTH SW
    20.7865                     706747  
METEOR
    104.3604     709242  
JOAN
    313.2213                  
NORTH STAR SILVER PROPERTY
          806862  
NORTH STAR 2
    41.593     764882  
NORTH STAR 3
    20.7938     603827  
NORTH STAR 4
    83.1972     604393  
NORTH STAR EXT
    62.4032     777922  
NORTH STAR EXT
    187.2303     604394  
NORTH STAR EXT 2
    20.8029     686186  
NORTH STAR EXT 4
    41.6058     799485  
NORTH STAR S
    416.1149     834708  
NORTH STAR SE
    312.0594     834747  
NORTH STAR SE 2
    312.1522     574560  
NORTH STAR SILVER
    332.7012     705887  
HEWITT
    519.9505                  
SILVER LEAF PROPERTY
          574625  
SILVER LEAF
    291.9929     578836  
SILVER LEAF 2
    125.0693     616443  
SILVER LEAF 3
    41.7095     602083  
SILVER LEAF E
    20.8582     742123  
SILVER LEAF EAST
    333.7059     602265  
SILVER LEAF FRAC
    62.5854  

 
 
1

--------------------------------------------------------------------------------

 
 
 

  769122  
SILVER LEAF FRAC 2
    20.8457     822502  
SILVER LEAF FRAC3
    20.8439     830043  
SILVER LEAF FRAC4
    20.8457     603455  
SILVER LEAF N2
    83.4148     673083  
SILVER LEAF NE
    20.8421     772322  
SILVER LEAF NE EXT
    62.5496     810122  
SILVER LEAF NE1
    125.1068     672843  
SILVER LEAF NE2
    62.5227     743142  
SILVER LEAF NORTH
    479.4561     751085  
SILVER LEAF NW
    62.559     602084  
SILVER LEAF S
    20.8619     742182  
SILVER LEAF SOUTH
    166.9052     616423  
SILVER LEAF W
    62.566     765842  
SILVER LEAF W2
    166.8629     765763  
SILVER LEAF W3
    20.8583     574592  
SLOCAN PRINCE
    20.8635     560552  
SLOCAN PRINCE 1
    20.8601     602349  
SLOCAN PRINCE N
    20.8618     744624  
SLOCAN PRINCE NORTH
    250.3299     602613  
SLOCAN PRINCE S
    20.8635     748882  
SLOCAN PRINCE SOUTH
    354.7098     541750  
ANNA
    20.8566     772243  
RIVERSIDE 3
    20.851     772283  
RIVERSIDE 4
    41.6985     772302  
RIVERSIDE 5
    104.2372     837558  
RIVERSIDE SILVER
    62.5583  



 
 
2

--------------------------------------------------------------------------------

 